United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-1828
                     ___________________________

                             Christopher McLees

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

        Andrew Saul, Commissioner of Social Security Administration

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                       Submitted: November 6, 2020
                        Filed: November 12, 2020
                               [Unpublished]
                              ____________

Before ERICKSON, WOLLMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.
       Christopher McLees appeals the district court’s1 order affirming the
Commissioner’s decision that he was overpaid disability insurance benefits and was
not entitled to a waiver of recovery for the overpayment. We find that substantial
evidence supports the administrative law judge’s decision that while McLees was not
at fault for the overpayment, he did not meet his burden of proving that recovery
would be against equity and good conscience or defeat the purpose of Title II. See
Rodysill v. Colvin, 745 F.3d 947, 949 (8th Cir. 2014) (de novo review). The
judgment is affirmed; and McLees’s motion to supplement the record is denied.2
                       ______________________________




      1
       The Honorable Abbie Crites-Leoni, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
        Because McLees’s father, who was his designated representative payee, was
not a party to the underlying complaint and is not a party to the instant appeal, we do
not consider McLees’s arguments challenging his father’s liability for the
overpayment. See Marino v. Ortiz, 484 U.S. 301, 304 (1988) (per curiam) (it is well
settled rule that only parties to lawsuit, or those that properly become parties, may
appeal adverse judgment).

                                         -2-